                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



SPENCER MCCLOUD,                                              No. 3:18-cv-01397-JR

                       Plaintiff,

       v.

APPLIED INTEGRATED                                            ORDER
TECHNOLOGIES, INC.,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [29] on February 5,

2019, in which she recommends that the Court grant in part and deny in part Plaintiff’s Motion

for Leave to File Amended Complaint [22]. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.



1 - ORDER
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [29].

Accordingly, Plaintiff’s Motion for Leave to File Amended Complaint [22] is granted as to

claims four through seven and denied in all other respects. Plaintiff is allowed to file an amended

complaint in accordance with this Order within 14 days of the date below.

       IT IS SO ORDERED.



       DATED this _____________ day of ____________________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
